McGuire, J., concurs in a separate memorandum as follows:
Putting aside the issue of the timeliness of the August 18 letter as a notice of claim, the City’s sole contention is that the letter cannot be considered a notice of claim because it was mailed not to the Corporation Counsel but to Department of Housing Preservation and Development’s (HPD) deputy counsel. Far from otherwise arguing that it would be prejudiced by considering the August 18 letter as a notice of claim, the City urges that “the issue of prejudice is irrelevant” with respect to defects in the manner of service of a notice of claim. Although the City is correct that, with exceptions set forth in General Municipal Law § 50-e (3) (c) that are not relevant here, defects in the manner of service of a notice of claim cannot be excused, the City is wrong in contending that there was such a defect with respect to the August 18 letter.
The controlling statute requires that a notice of claim be served on the public corporation against which the claim is made and specifies that a copy of the notice must be delivered (be it personally or by registered or certified mail) “to the person designated by law as one to whom a summons in an action in the supreme court issued against such corporation may be delivered, or to an attorney regularly engaged in representing such public corporation” (General Municipal Law § 50-e [3] [a] [emphasis added]).
In essence, the City’s argument is that HPD’s deputy counsel is not an attorney “regularly engaged in representing” the City because he had “no authority to represent the City in general, or to settle claims against the City.” This argument is not persuasive, for nothing in the statute states or suggests that the attorney regularly engaged in representing the public corporation must have authority to represent the corporation “in general” or to “settle claims against the corporation.” Under settled principles of statutory construction, the City’s attempt to read those words into the statute must be rejected (see Matter of Chemical Specialties Mfrs. Assn. v Jorling, 85 NY2d 382, 394 [1995]).
Moreover, particularly in smaller municipalities, private attorneys not uncommonly are “regularly engaged in representing” municipalities. These attorneys, presumably, do not generally have settlement authority, and they may regularly represent agencies or subunits of the municipality as opposed to the municipality itself. If the City’s position were accepted, the *357statutory alternative method of service (on an attorney “regularly engaged in representing such public corporation”) would be curtailed significantly if not eliminated.*
I do not disagree with the majority’s statement of the purpose of General Municipal Law § 50-e or that defects in the manner of service can be excused under certain circumstances specified in General Municipal Law § 50-e (3) (c). The provisions of General Municipal Law § 50-e (3) (c), however, are not relevant to this appeal, and a particular notice that satisfied every purpose of the statute would nonetheless be invalid if—assuming the inapplicability of General Municipal Law § 50-e (3) (c)—not served in accordance with General Municipal Law § 50-e (3) (a).
Finally, I agree with the majority both that plaintiffs cause of action for slander of title accrued on May 28, 1994, and that the August 18 letter thus was timely.

 I express no opinion on the issue of whether a notice of claim could be served on an attorney for an agency of the City when the agency in question has nothing to do with the underlying claim.